Case: 12-20228       Document: 00512144826         Page: 1     Date Filed: 02/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 15, 2013

                                       No. 12-20228                        Lyle W. Cayce
                                                                                Clerk

INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA; SERVICE
EMPLOYEES INTERNATIONAL, INCORPORATED,

                                                  Plaintiffs-Appellants
v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS;
GLEN VICKERS,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:09-CV-01998


Before KING, SOUTHWICK, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiffs-Appellants appeal from the district court’s judgment affirming
a decision of the Benefits Review Board that affirmed an Administrative Law
Judge’s decision awarding temporary total disability and medical benefits to
Defendant-Appellant Glen Vickers. For the reasons that follow, we reverse the
Board’s decision, vacate the award for Vickers’s polyneuropathy, and remand to


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 12-20228      Document: 00512144826        Page: 2    Date Filed: 02/15/2013



                                     No. 12-20228

the ALJ for a determination of whether Vickers’s polyneuropathy naturally or
unavoidably resulted from the work-related arm injury cited in his claim.
                  I. FACTS AND PROCEDURAL HISTORY
      Defendant-Appellee Glen Vickers is a former employee of Plaintiff-
Appellant Service Employees International, Inc. (“SEI”). While Vickers was
working for SEI in Iraq as a logistics coordinator, his left arm was severely
injured in a tank fuel adapter explosion on August 14, 2004. Eleven days later,
Vickers traveled to Texas and had surgery on his left arm performed by Dr.
Roger Sessions, an orthopedic surgeon. Vickers was released to full duty in
December 2004, and he returned to Iraq that January. In April or May 2005,
Vickers developed a gastrointestinal illness that lasted four or five days. He
returned to Texas in August 2005 and saw Dr. Roger Sessions for another
operation on his arm—a carpal tunnel syndrome release.
      Around November and December 2005, Vickers began to experience
numbness, stinging, tingling, and pain in areas other than his left arm: mainly
his right arm and shoulder, both of his legs, and his neck. On the basis of an
EMG, Vickers was referred to Dr. Joseph Vaughan, a neurophysiologist, who
diagnosed him with an autoimmune disorder known as chronic inflammatory
demyelinating polyneuropathy (“CIDP”).1
      On December 21, 2006, Vickers filed a claim for compensation seeking
permanent total disability benefits from SEI and its insurance carrier, Plaintiff-
Appellant Insurance Company of the State of Pennsylvania (collectively


      1
         Also called “chronic inflammatory demyelinating polyradiculoneuropathy,” CIDP is
a rare, acquired, immune-mediated inflammatory disorder of the peripheral nervous system.
The disease is believed to be caused by immune cells—which normally protect the body from
foreign infection—attacking the body’s nerves. Affected nerves fail to respond to stimuli,
causing pain, progressive muscle weakness, tingling, and numbness. See All About CIDP,
GBS/CIDP Foundation International, http://www.gbs-cidp.org/home/cidp/cidp; Chronic
Inflammatory Demyelinating Polyneuropathy (CIDP) Information Page, Nat’l Inst. of
Neurological Disorders & Stroke, http://www.ninds.nih.gov/disorders/cidp/cidp.htm.

                                            2
    Case: 12-20228     Document: 00512144826    Page: 3   Date Filed: 02/15/2013



                                 No. 12-20228

“Plaintiffs”), under the Longshore and Harbor Workers’ Compensation Act
(“LHWCA”), 33 U.S.C. § 901, et seq., as amended and extended by the Defense
Base Act (“DBA”), 42 U.S.C. § 1651, et seq. Specifically, Vickers’s claim sought
compensation for Vickers’s arm injury and for injuries to “other parts of [his]
body, [and] other related problems associated with [his] injury and working
conditions in Iraq.”
      The Administrative Law Judge (“ALJ”) awarded Vickers temporary total
disability benefits for the injury to his arm and for his CIDP. The ALJ invoked
the 33 U.S.C. § 920(a) presumption (the “Section 20(a) presumption”) that
Vickers’s CIDP was work-related based on Dr. Vaughan’s testimony that
Vickers’s gastritis, in conjunction with the surgeries for his work-related arm
injury, could have precipitated his CIDP. The ALJ found that the opinion of one
Dr. Maudlin—who reviewed Vickers’s conditions based upon documents that
Plaintiffs provided—was sufficient to rebut the presumption that the arm injury
caused Vickers’s polyneuropathy. However, the ALJ also found that Dr. Maudlin
did not address the effect of Vickers’s gastritis or his surgeries on the
development of his CIDP, and thus, that the Section 20(a) presumption linking
this condition to his employment was not rebutted.
      Plaintiffs appealed to the Benefits Review Board (“BRB”), and sought
reversal on the grounds that the ALJ erred in finding the evidence sufficient to
invoke the Section 20(a) presumption as to Vickers’s CIDP and in finding the
evidence insufficient to establish rebuttal of the presumption. The BRB affirmed
the ALJ’s decision. Plaintiffs then filed a motion for reconsideration, arguing
that our decision in Amerada Hess Corp. v. Dir., OWCP, 543 F.3d 755 (5th Cir.
2008), which was decided after the BRB’s decision, mandated reversal of the
ALJ’s decision. The BRB found Amerada Hess distinguishable from this case
because the claim Vickers filed included the “sequelae of the arm injury.” In
summary, the BRB’s analysis consisted of the following steps: first, the BRB

                                       3
    Case: 12-20228     Document: 00512144826     Page: 4    Date Filed: 02/15/2013



                                  No. 12-20228

made the legal determination that employers are liable for sequelae resulting
from the original injury alleged in the claim filed; second, it found that Vickers
made a claim for sequelae, including his CIDP, by claiming injuries to “other
parts of [his] body, [and] other related problems associated with [his] injury and
working conditions in Iraq”; and third, it determined that the ALJ properly
applied the presumption to conditions “that were part of the claim filed,”
including Vickers’s CIDP, in light of Dr. Vaughan’s testimony that Vickers’s
“disabling CIDP could have been precipitated by his initial arm injury or the
subsequent surgeries therefore.” Thus, it denied the motion for rehearing.
      Plaintiffs timely filed a notice of appeal in the district court, challenging
the benefits granted to Vickers for his CIDP, and asking it to reverse the BRB’s
decision as to this alleged claim. On February 29, 2012, the district court denied
Plaintiffs’ request for reversal and affirmed the BRB’s decision.
      Plaintiffs timely appealed to this court raising four issues concerning the
benefits awarded to Vickers for his CIDP. First, Plaintiffs contend that the ALJ
erred by not applying the Amerada Hess standard and correspondingly, by
applying the Section 20(a) presumption to Vickers’s CIDP, which, Plaintiffs
claim, is a secondary condition to which the presumption does not apply. Second,
Plaintiffs argue that the inclusion of a catch-all clause in Vickers’s claim for
compensation did not convert potential allegations of illness or secondary
conditions (such as his CIDP) into primary claims subject to the Section 20(a)
presumption. Third, Plaintiffs argue that the ALJ erred in finding that Vickers
established a prima facie case through Dr. Vaughan’s testimony, because Dr.
Vaughan did not pinpoint the cause of Vickers’s gastritis and polyneuropathy.
Finally, Plaintiffs argue that the ALJ erred in finding that they did not offer
substantial evidence to rebut Vickers’s prima facie case, even though, they
maintain, the record contains expert testimony that Vickers’s CIDP was not
related to his working conditions in Iraq.

                                        4
    Case: 12-20228     Document: 00512144826      Page: 5   Date Filed: 02/15/2013



                                  No. 12-20228

                         II. STANDARD OF REVIEW
      In an appeal of a claim under the LHWCA as extended by the DBA, we
review the decisions of the BRB to determine whether it adhered to the proper
scope of review: namely, “whether the ALJ’s findings of fact are supported by
substantial evidence and are consistent with the law.” Gulf Best Elec., Inc. v.
Methe, 396 F.3d 601, 603 (5th Cir. 2004). Under the LHWCA, the BRB must
uphold the factual findings of the ALJ if they are rational and supported by
substantial evidence in the record taken as a whole. 33 U.S.C. § 921(b)(3); Gulf
Best, 396 F.3d at 603. Substantial evidence is “that relevant evidence—more
than a scintilla but less than a preponderance—that would cause a reasonable
person to accept the fact finding.” Coastal Prod. Servs., Inc. v. Hudson, 555 F.3d
426, 430 (5th Cir. 2009). As the factfinder, the ALJ is exclusively entitled to
assess the weight of the evidence and credibility of witnesses. Ceres Gulf, Inc. v.
Dir., OWCP, 683 F.3d 225, 228 (5th Cir. 2012) (citations omitted); see Mendoza
v. Marine Pers. Co., 46 F.3d 498, 500-01 (5th Cir. 1995) (citing Mijangos v.
Avondale Shipyards, 948 F.2d 941, 945 (5th Cir. 1991) (holding that the BRB
may not reweigh evidence or make its own credibility determinations)). We
review the BRB’s legal conclusions de novo. Tarver v. Bo–Mac Contractors, Inc.,
384 F.3d 180, 181 (5th Cir. 2004). Moreover, we accord no deference to the
district court’s conclusion as to whether the record supports the administrative
determination. H.B. Zachry Co. v. Quinones, 206 F.3d 474, 477 (5th Cir. 2000).
                               III. DISCUSSION
      Plaintiffs contend that the BRB erred in affirming the ALJ’s decision as
to Vickers’s CIDP because the ALJ’s findings with respect to this illness were
unsupported by substantial evidence and inconsistent with the law. Plaintiffs
raise four issues concerning Vickers’s CIDP: (1) whether the ALJ’s application
of the Section 20(a) presumption to Vickers’s CIDP was proper; (2) whether
CIDP was properly included in Vickers’s claim for compensation; (3) whether

                                        5
     Case: 12-20228     Document: 00512144826       Page: 6    Date Filed: 02/15/2013



                                    No. 12-20228

Vickers made a prima facie case that his CIDP was a work-related injury; and
(4) whether Plaintiffs presented substantial evidence in rebuttal of the
presumption. We address the first and second issues together, and do the same
for the third and fourth.
A.    Section 20(a) Presumption
      1.     Relevant LHWCA Provisions
      The LHWCA provides that “compensation shall be payable under this
chapter in respect of disability . . . of an employee, but only if the disability . . .
results from an injury occurring” at a covered situs 33 U.S.C. § 903(a).
“Disability” is defined, in relevant part, as an “incapacity because of injury.” 33
U.S.C. § 902(10). And “injury” is defined as an “accidental injury or death arising
out of and in the course of employment, and such occupational disease or
infection as arises naturally out of such employment or as naturally or
unavoidably results from such accidental injury . . . .” 33 U.S.C. § 902(2). The
Supreme Court has determined that the phrases “arising out of” and “in the
course of” are separate requirements for establishing an injury: “the former
refers to injury causation; the latter refers to the time, place, and circumstances
of the injury.” See U.S. Indus./Fed. Sheet Metal, Inc. v. Dir., OWCP, 455 U.S.
608, 615, (1982) (hereinafter U.S. Industries). “Not only must the injury have
been caused by the employment, it also must have arisen during the
employment.” Id. To make a claim for compensation under the LHWCA, an
injured employee “must timely file a claim with the Deputy Commissioner” that
gives notice of the injury and contains “a statement of the time, place, nature,
and cause of the injury.” Id. (quoting 33 U.S.C. § 912(b)).
      The LHWCA also specifies the order of proof in compensation cases.
Section 20(a) of the Act provides: “[in] any proceeding for the enforcement of a
claim for compensation under this chapter it shall be presumed, in the absence
of substantial evidence to the contrary . . . [t]hat the claim comes within the

                                          6
    Case: 12-20228    Document: 00512144826     Page: 7   Date Filed: 02/15/2013



                                 No. 12-20228

provisions of this chapter.” 33 U.S.C. § 920(a). To invoke the presumption, a
claimant must offer a prima facie case that he (1) suffered a “harm,” and (2) a
workplace condition “could have caused, aggravated, or accelerated” the harm.
Conoco, Inc., v. Dir., OWCP, 194 F.3d 684, 687 (5th Cir. 1999). If the claimant
establishes a prima facie case, “the burden shifts to the employer to rebut it
through facts—not mere speculation—that the harm was not work-related.” Id.
at 687-88. If the employer rebuts the presumption, it drops out of the case, and
the ALJ must weigh the totality of the evidence to determine whether the injury
arose out of the claimant’s employment. Del Vecchio v. Bowers, 296 U.S. 280,
286-87 (1935); U.S. Indus., 455 U.S. at 612 n.6 (noting that it seems fair to
assume that the Section 20(a) presumption is of the same nature as the
presumption created under Section 20(d) of the LHWCA, as construed in Del
Vecchio); Amerada Hess, 543 F.3d at 761. Throughout this burden-shifting
process, the claimant retains the burden of persuasion.
      2.    Amerada Hess
      The ALJ applied the Section 20(a) presumption to Vickers’s CIDP. In
affirming the ALJ’s decision, the BRB also found the presumption applicable.
Plaintiffs argue that the BRB erred in affirming the ALJ’s decision because
Vickers’s CIDP was not included in his claim, and at most was a secondary
injury to which the Section 20(a) presumption does not apply under the
reasoning in Amerada Hess. 543 F.3d at 761-62.
      In Amerada Hess, the claimant sought benefits for a heart condition that
allegedly resulted from treatment—steroid use and surgery—for work-related
back and groin injuries. Id. at 758-59. The ALJ invoked the Section 20(a)
presumption, found that the employer did not rebut the presumption, and
awarded compensation and medical benefits related to claimant’s heart
condition. Id. at 759. The BRB affirmed, holding that if the claimant’s heart



                                       7
    Case: 12-20228     Document: 00512144826     Page: 8   Date Filed: 02/15/2013



                                  No. 12-20228

problems arose as a consequence of the steroid injections he received as
treatment for his work injury, then his heart problems were work-related. Id.
      We reversed the BRB’s decision in that case for reasons that mirror the
issues Plaintiffs now raise on appeal. First, we found that the ALJ and BRB
erred in applying the Section 20(a) presumption to claimant’s alleged heart
condition because it was not part of his original claim, which was for his back
and groin injury. Id. at 761 (noting that the presumption applies to the claim)
(citing U.S. Indus., 455 U.S. at 613). Second, we decided that the Section 20(a)
presumption did not apply to claimant’s heart condition because it was a
secondary injury to which the presumption did not apply:
      In sum, we hold that the statute does not support a presumption
      that any medical condition that an injured claimant suffers after a
      work-related injury is caused by the work-related injury.
      Furthermore, not all “secondary” injuries are covered under the
      LHWCA simply because the claimant demonstrates a subsequent
      harm that could have stemmed from the covered injury. Instead, to
      receive benefits under the LHWCA for a subsequent injury, the
      claimant must present substantial evidence that the secondary
      condition “naturally or unavoidably” resulted from the first covered
      injury, as is required by the statute.
Id. at 763 (citation omitted). As discussed, Plaintiffs argue that Vickers did not
refer to his CIDP in his claim, and that his CIDP is at most a secondary injury
subject to the “naturally or unavoidably” causation standard we articulated in
Amerada Hess. Since these issues are related, we address them together.
      3.    Analysis
      Vickers’s claim requested compensation for his arm injury of August 14,
2004, and for “other related problems associated with [this] injury and working
conditions in Iraq.” Plaintiffs argue that this catch-all clause did not convert
potential allegations of illness or secondary conditions (such as his CIDP) into
primary claims subject to the Section 20(a) presumption. We agree.



                                        8
    Case: 12-20228      Document: 00512144826      Page: 9   Date Filed: 02/15/2013



                                   No. 12-20228

      The Supreme Court has stated clearly that the Section 20(a) presumption
applies to the claim. U.S. Indus., 455 U.S. at 612-13. In addition, the Court has
stated that “[a] prima facie ‘claim for compensation,’ to which the statutory
presumption refers, must at least allege an injury that arose in the course of
employment as well as out of employment.” Id. at 615. In other words, “the
presumption cannot apply to a claim that has never been made.” Id. at 614.
Rather, the claim must contain “a statement of the time, place, nature, and
cause of the injury.” Id at 613. A general reference to a nonspecific injury or
illness will not suffice:
      This statement must be more than a mere declaration that the
      employee has received an injury or is suffering from an illness that
      is related to his employment; it must contain enough details about
      the nature and extent of the injury or disease to allow the employer
      to conduct a prompt and complete investigation of the claim so that
      no prejudice will ensue.
Id. at 613 n.6 (internal quotations and citation omitted). Although the Act’s
pleading requirements have some flexibility, “there is a point beyond which the
sweeping-aside of ‘technicalities’ cannot go.” Id. at 613 n.7. And in this case,
Vickers’s claim went beyond that threshold.
      Vickers’s claim for “other . . . problems associated with [his arm] injury
and working conditions in Iraq” is exactly the sort of vague declaration that the
Supreme Court in U.S. Industries deemed insufficient to constitute a “claim” to
which the Section 20(a) presumption applies. Although Defendants maintain
that this case is distinguishable from U.S. Industries in that the claimant in that
case filed a claim for a specific injury, and did not leave open the possibility that
the claim could include other, related injuries, this reasoning is unpersuasive.
The conclusion that the vague allegations in that claim should not receive the
statutory presumption was not contingent on the claimant’s failure to allege a
catch-all category of injury. Indeed, trying to differentiate these cases on this


                                         9
    Case: 12-20228    Document: 00512144826      Page: 10   Date Filed: 02/15/2013



                                  No. 12-20228

basis requires circular reasoning (i.e., the catch-all statement in Vickers’s claim
is unproblematic because the claim in U.S. Industries did not involve a catch-all
statement). U.S. Industries is apposite, and pursuant to the Court’s reasoning
therein, Vickers did not assert a primary claim for gastrointestinal symptoms
or CIDP to which the Section 20(a) presumption applies.
      Because the Section 20(a) presumption does not apply to Vickers’s CIDP,
the BRB and ALJ erred in applying it to that illness. Since Vickers’s CIDP
allegedly resulted from an autoimmune response owing to some combination of
the gastritis he contracted in Iraq and the surgeries for his arm, they should
have applied the more stringent “naturally or unavoidably” causation standard
used to assess whether secondary conditions are eligible for benefits. See
Amerada Hess, 543 F.3d at 763. In Amerada Hess, we echoed the determination
in U.S. Industries that the Section 20(a) presumption applies only to injuries
specifically referenced in the claim. Id. at 761-62. Moreover Amerada Hess held
that where the alleged injury does not arise “out of and in the course of”
employment, it is a secondary injury subject to the “naturally or unavoidably”
standard. Id. at 763. As we explained in Amerada Hess, the LHWCA “does not
support a presumption that any medical condition that an injured claimant
suffers after a work-related injury is caused by the work-related injury,” and
“not all ‘secondary’ injuries are covered under the LHWCA simply because the
claimant demonstrates a subsequent harm that could have stemmed from the
covered injury.” Id. Rather, “to receive benefits under the LHWCA for a
subsequent injury, the claimant must present substantial evidence that the
secondary condition ‘naturally or unavoidably’ resulted from the first covered
injury, as is required by the statute.” Id.
      Just as the claimant in Amerada Hess failed to reference a work-related
injury in his claim, Vickers’s description of “other related problems” was
insufficient to trigger the Section 20(a) presumption. And just as in Amerada

                                        10
     Case: 12-20228   Document: 00512144826      Page: 11   Date Filed: 02/15/2013



                                  No. 12-20228

Hess, where the claimant’s heart problem was deemed “secondary,” Vickers’s
CIDP is properly understood as a secondary injury because it allegedly arose
from an autoimmune response to the surgeries related to his work-related arm
injury referenced in the claim and the gastritis he allegedly contracted due to
working conditions in Iraq. Accordingly, we hold that Vickers’s CIDP is subject
to the causation standard for secondary injuries. Id. at 761-62. In order to
recover for his CIDP, Vickers must “present substantial evidence” that it
“‘naturally or unavoidably’ resulted from the first covered injury”—namely, his
arm injury. Id. at 763. Whether his CIDP “naturally or unavoidably” resulted
from his work-related arm injury is a question for the ALJ to decide on remand.
B.     Prima Facie Case and Rebuttal
       Because the preceding analysis forms the basis for our judgment, we do
not need to address the final two issues that Plaintiffs have raised: that the ALJ
erred in finding that Vickers established a prima facie case through Dr.
Vaughan’s testimony, and that the ALJ erred in finding that Plaintiffs did not
present substantial evidence in rebuttal concerning Vickers’s prima facie case.
These issues involve the application of the Section 20(a) presumption, which
does not apply to Vickers’s CIDP for the reasons discussed.
                              IV. CONCLUSION
       For the reasons provided, we REVERSE the BRB’s decision and order,
VACATE the ALJ’s award of temporary total disability benefits for Vickers’s
CIDP, and REMAND to the ALJ for a determination of whether his CIDP
naturally or unavoidably resulted from his work-related arm injury.




                                       11
   Case: 12-20228    Document: 00512144826     Page: 12   Date Filed: 02/15/2013



JAMES E. GRAVES, JR., Circuit Judge, concurring.
      I agree with the majority that Amerada Hess mandates reversal.
Nevertheless, I believe the Amerada Hess majority erred in finding that the
presumption created by § 20(a) of the LHWCA is inapplicable to a “secondary”
injury or an injury not expressly listed on the original claim form. In that
connection, I find Judge Reavley’s concurrence persuasive. See Amerada Hess
Corp. v. Dir., OWCP, 543 F.3d 755, 764-66 (5th Cir. 2008) (Reavley, J.,
concurring) (noting that, for purposes of the § 20(a) presumption, because
worker’s injury listed on original claim form arose out of his employment, “any
injury resulting from treatment for that injury should also be presumed to have
arisen out of the employment and the primary injury.”).